Citation Nr: 0606570	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  00-10 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
scar, right knee, healed, due to operation on knee, which 
resulted from compound comminuted, complete fracture, right 
patella with impaired movement, currently rated as 30 percent 
disabling.

2.  Entitlement to an increased rating for service-connected 
residuals of a shrapnel wound to Muscle Group XV, scar, and 
with deformity from loss of tissue with probable nerve 
involvement, left thigh due to wound, currently rated as 40 
percent disabling.

3.  Entitlement to an effective date earlier than August 25, 
1999, for the award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  



ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from March 1943 to June 1945.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision, in 
which the St. Louis, Missouri, Department of Veterans Affairs 
(VA) Regional Office (RO) denied increased ratings for the 
veteran's service connected right knee and left thigh 
disabilities as well as denied entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  In March 2001, the 
Board remanded the claims back to the RO for additional 
development.  In a July 2002 rating decision, the RO granted 
a TDIU effective August 25, 1999.  The RO continued the 
denials of the increased rating claims, and the veteran's 
appeal was returned to the Board for review.  In a September 
2002 decision, the Board granted an increased rating of 30 
percent for the right knee disability and denied an increased 
rating for the left thigh disability.   

The veteran appealed the Board's September 2002 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In January 2003, based on a Joint Motion for 
Partial Remand and to Stay Further Proceedings, the Court 
vacated that portion of the Board's September 2002 decision 
denying entitlement to an increased rating in excess of 30 
percent for the right knee disability and an increased rating 
in excess of 40 percent for the left thigh disability, and 
remanded the veteran's appeal to the Board for readjudication 
in accordance with the joint motion.  In a December 2003 
decision, the Board granted separate service connection for 
arthritis of the right knee and remanded the other issues to 
the RO for additional procedural action.

On remand, a September 2005 rating decision shows that the RO 
granted service connection for status post right total knee 
replacement.  Upon completion of the Board's requested 
action, the RO made no changes to the other disability 
ratings previously assigned.  The case has now been returned 
to the Board for further review.  In addition, the veteran 
perfected an appeal of the effective dated assigned his TDIU 
to the Board.  


FINDINGS OF FACT

1.  Prior to the veteran's right total knee replacement, he 
is assigned the maximum schedular rating available under 
Diagnostic Code 5257 with a separate rating for arthritis and 
noncompensable limitation of motion under Diagnostic Codes 
5260 and 5261, absent evidence of ankylosis or nonunion of 
the tibia and fibula with loose motion requiring a brace; 
after surgery, the clinical findings show minimal symptoms 
associated with the right knee disability; the scars of the 
right knee do not manifest any residuals that are compensable 
under applicable old and new diagnostic rating criteria; the 
disability picture caused by the right knee disability is not 
so unusual as to render the application of the regular 
schedular rating provisions impractical.

2.  The veteran is currently assigned the maximum schedular 
rating available under Diagnostic Code 5314 for a severe 
muscle injury to the left thigh that includes scarring that 
is deep, depressed, and adherent to soft tissue; the 
disability picture caused by the left thigh disability is not 
so unusual as to render the application of the regular 
schedular rating provisions impractical.

3.  The veteran filed the instant claim for TDIU on August 
25, 1999, which the RO  previously denied in an October 1996 
rating decision that the veteran did not appeal; no formal or 
informal claim for TDIU was filed between October 1996 and 
August 25, 1999.   





CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 30 
percent for service-connected scar, right knee, healed, due 
to operation on knee, which resulted from compound 
comminuted, complete fracture, right patella, with impaired 
movement have not been met or  approximated.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.27, 4.40-4.46, 4.71a, Diagnostic Code 5257 
(2005). 

2.  The criteria for an increased rating in excess of 40 
percent for service-connected residuals of a shrapnel wound 
to Muscle Group XV, scar, and with deformity from loss of 
tissue with probable nerve involvement, left thigh due to 
wound have not been met or approximated.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.27, 4.40-4.46, 4.71a, Diagnostic Code 5314 
(2005). 

3.  The requirements for an effective date earlier than 
August 25, 1999 for the award of a total disability rating 
based on individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5101(a), 5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.151, 
3.155, 3.157, 3.159, 3.400(o) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Board Remands and Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that the RO provided the 
veteran with a copy of the  April 2000 rating decision, May 
2000 Statement of the Case (SOC), July 2002 Supplemental 
Statement of the Case (SSOC), July 2002 rating decision, 
September 2002 rating decision, March 2004 SOC, March 2004 
rating decision, March 2005 SSOC, September 2005 rating 
decision, and November 2005 SSOC, which included a discussion 
of the facts of the claims, notification of the bases of the 
decisions, and a summary of the evidence used to reach the 
decisions.  The May 2000 SOC and March 2004 SOC provided the 
veteran with notice of laws and regulations pertinent to his 
claims.  The SOCs did not cite the law and implementing 
regulations of the VCAA, but the veteran was not prejudiced 
by this omission because the substance of the law was 
provided to him in correspondence dated in June 2001, March 
2002, and May 2004. 

Specifically, in the June 2001, March 2002, and May 2004 
letters, the RO advised the veteran of the VCAA, VA's duties 
there under, and the delegation of responsibility between VA 
and the veteran in procuring the evidence relevant to his 
claims, including which portion of the information and 
evidence necessary to substantiate his claims was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Quartuccio, 16 Vet. App. at 
187.  The VCAA notices advised the veteran of what the 
evidence must show to establish entitlement to service-
connected compensation benefits and an increased evaluation 
for his service-connected disabilities.  As for the earlier 
effective date claim, no further notice under the VCAA is 
required as this issue is a "down-stream question" after 
entitlement to TDIU was established.  VAOPGCPREC 8-03.

The Board acknowledges that the VCAA notices contained no 
specific request for the veteran to provide any evidence in 
the veteran's possession that pertained to the claims or 
something to the effect that the veteran give VA everything 
he had that pertained to his claims.  38 C.F.R. § 3.159 
(b)(1) (2005).  A complying notice, however, need not 
necessarily use the exact language of the regulation so long 
as that notice properly conveys to a claimant the essence of 
the regulation.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The RO asked the veteran for all the information and 
evidence necessary to substantiate his claims-that is, 
evidence of the type that should be considered by VA in 
assessing his claims.  A generalized request for any other 
evidence pertaining to the claims would have been superfluous 
and unlikely to lead to the submission of additional 
pertinent evidence.  Therefore, it can be concluded, based on 
the particular facts and circumstances of the case, the 
omission of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notices did 
not harm the veteran, and it would be legally proper to 
render a decision in the case without further notice under 
the regulation.  Id. 

During the course of this appeal, the Court handed down 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  In Pelegrini II, the Court reaffirmed that the enhanced 
duty to notify provisions under the VCAA should be met prior 
to an initial unfavorable agency of original jurisdiction 
(AOJ) decision on the claim.  In the instant appeal, the 
Board notes that the initial unfavorable rating decision was 
rendered prior to the enactment of the VCAA; therefore, it 
was impossible for VA to provide notice pursuant to the 
enhanced duty to notify provisions of the VCAA prior to the 
initial AOJ decision.  Given that notice was not mandated at 
the time of the initial AOJ decision, it was not error to 
furnish the veteran remedial notice.  Rather, the timing of 
such notice reflects compliance with the express requirements 
of the law as found by the Court in Pelegrini II.

Lastly, the Board observes that the RO did not specifically 
state that it considered the veteran's scar of the left thigh 
under the new rating criteria in the March 2005 SSOC.  The 
RO, however, did address pertinent findings (such as the size 
and whether it was tender, superficial, deep, etc.) from the 
October 2004 VA examination that corresponded to all of the 
new rating criteria under the amended schedule for evaluating 
skin disorders, and as directed by the Board, considered 
whether the veteran was entitled to a separate rating for the 
left thigh scar.  As prescribed by VA regulation, the veteran 
was provided 60 days to respond to the RO's weighing of the 
clinical findings and decision to deny a separate rating for 
the scar.  

The Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
afforded the veteran VA examinations in January 2000, June 
2002, and October 2004.  Private treatment records from Dr. 
C.F., Dr. P.G., and St. Mary's Health Center have been 
associated with the claims file.  In the June 2001, March 
2002, and May 2004 VCAA notices, pursuant to the Board's 
March 2001 Remand, the RO requested that the veteran identify 
any VA Medical Center (MC)s that treated him for his service-
connected disabilities.  No specific VA medical facility was 
identified.  The RO did request treatment records from the 
St. Louis VAMC and received an August 1998 record concerning 
a patient education entry.  The veteran has not made the RO 
or the Board aware of any other evidence relevant to his 
appeal that needs to be obtained.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Additionally, the Board finds that the RO complied with the 
Board's March 2001 and December 2003 Remands.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Accordingly, the Board 
will proceed with appellate review.


II.       Increased Rating for Right Knee Disability

At the start of this appeal, service connection was in effect 
for scar, right knee, healed, due to operation on knee, which 
resulted from compound comminuted, complete fracture, right 
patella, with impaired movement, and an increased rating of 
30 percent was assigned under Diagnostic Code 5257, effective 
from August 25, 1999, the date of receipt of the increased 
rating claim.  Service connection was also established for 
degenerative joint disease of the right knee, and a rating of 
10 percent was assigned under Diagnostic Code 5003, effective 
from August 25, 1999.  Thereafter, service connection was 
established for status post right total knee replacement with 
a temporary evaluation of 100 percent assigned under 
Diagnostic Code 5055, effective from August 16, 2004, an 
evaluation of 100 percent assigned under Diagonstic Code 
5055, effective from October 1, 2004, and an evaluation of 30 
percent assigned under Diagnostic Code 5055, effective from 
October 1, 2005.  

A 30 percent rating is the maximum schedular rating available 
under Diagnostic Code 5257 for severe recurrent subluxation 
or lateral instability of the knee.  As the Board determined 
in its December 2003 decision, the veteran was only entitled 
to a separate rating of 10 percent for arthritis coupled with 
limitation of motion that was noncompensable under Diagnostic 
Codes 5260 (limitation of flexion) or 5261 (limitation of 
extension).  The veteran's right knee has been replaced so he 
is precluded from further evaluation under Diagnostic Code 
5003 for arthritis.  The January 2000, June 2002, and October 
2004 VA examination reports as well as private treatment 
records show that the veteran's right knee disability was 
never manifested by ankylosis or nonunion of the tibia and 
fibula with loose motion requiring a brace so as to preclude 
evaluations in excess of 30 percent under Diagnostic Codes 
5256 and 5262.  

St. Mary's Health Center records dated from July 2004 to 
November 2004 document the veteran's right knee surgery in 
August and physical therapy thereafter.

At the veteran's first VA examination conducted in October 
2004 after the right total knee replacement, the examiner 
observed that the veteran's previous scars had been disturbed 
and that he now had a 16 centimeter scar that started at the 
thigh and crossed over the patella.  The scar was "quite 
thin," well-healed, and "totally asymptomatic."  A "very 
faint" transverse 14 by 1/2 centimeter scar could be made out 
across the patella.  This scar was difficult to see and it 
was non-tender, non-adherent, and "totally asymptomatic."  
[Prior VA examinations conducted in January 2000 and June 
2002 revealed scars that were not tender.]  The examiner 
explained that the right knee was now actually the right knee 
prosthesis.  The veteran denied that the prosthesis hurt on a 
constant basis.  If he walked for two blocks, pain in the 
prosthesis was a 4 on a pain scale of 1 to 10.  The 
prosthesis was not weak, stiff, swollen, hot, red, or 
unstable.  It did not give way and it did not lock.  There 
was no easy fatigability of the right lower extremity or lack 
of endurance.  The examiner noted that the veteran did not 
report any flare-ups of the right knee prosthesis, so he 
indicated that any further questions on flare-ups of the 
right knee prosthesis to include additional limitation of 
motion or functional impairment could not be answered.  As 
for treatment, the veteran had used physical therapy for the 
right knee prosthesis.  He was not using crutches, braces, 
canes, or corrective shoes.  There were no episodes of 
dislocation or recurrent subluxation.  The veteran had not 
experienced any constitutional symptoms in association with 
the right knee disorder and it did not affect his activities 
of daily living.  

The physical examination of the right knee revealed flexion 
to 130 degrees (normal is to 140 degrees) and extension to 0 
(normal is to 0 degrees).  Repetitive movements did not 
affect the range of motion because of pain, weakness, 
fatigue, or lack of endurance.  There was no objective 
evidence of painful motion, edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement, or 
guarding of movement.  The veteran walked with a limp, 
favoring the left lower extremity.  He could walk for two 
city blocks and could stand for 15 minutes.  The right foot 
was not reported to show callosities, skin breakdown, or 
unusual shoe wear pattern because of the right knee.  The 
examiner further noted that there was no ankylosis and no 
inflammatory arthritis.  

A November 2004 entry from the St. Mary's Health Center 
records noted that the veteran was doing very well and that 
he was very pleased with his progress. 

At the VA examination conducted in October 2005 in connection 
with a separate claim for service connection of peripheral 
neuropathy, the veteran reported that the right total knee 
replacement helped him considerably.  He indicated that he no 
longer had pain in the knee, and that his range of motion was 
improved.  He denied any complications post-operatively.  On 
physical examination, the examiner observed that the veteran 
walked with a wide-based slightly unsteady gait, holding his 
wife's arm.  The right knee had a well-healed anterior 
surgical scar consistent with his arthroplasty.  There was no 
tenderness in the knee, and there were no cardinal signs of 
inflammation.  His range of motion of the right knee was from 
negative 3 degrees of extension to 120 degrees of flexion 
with no pain.  There was no laxity of the joint.  The 
examiner commented that there were no complications of 
surgery in the right knee. 
 
The foregoing post surgery clinical findings of minimal 
symptoms clearly show no change is warranted in the Board's 
prior analysis that the veteran is not entitled to a rating 
in excess of 30 percent under any applicable diagnostic code 
for his right knee disability.  

As for the residual scars associated with the right knee, the 
medical evidence shows that the scars are located in an area 
other than the veteran's head, face, or neck.  The scars are 
not poorly nourished with repeated ulceration, tender or 
painful on objective demonstration, unstable, or in and of 
themselves produce functional impairment of the right knee.  
In addition, the scars do not measure an area of 6 square 
inches (39 sq. cm.) or greater, or an area of 144 square 
inches (929 sq. cm.) or greater.  As such, a separate rating 
is not warranted for the scars under either the old or 
amended schedules for evaluating skin disorders.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 (2002); 
38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 
7805 (2005).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against assignment of a disability rating in 
excess of 30 percent for the veteran's service connected 
right knee disability.  


III.     Increased Rating for Left Thigh Disability 

In the Joint Motion, the parties directed the Board to 
clarify its reference to shrapnel wound to Muscle Group XV, 
which corresponded to Diagnostic Code 5315, yet its 
evaluation of the veteran's disability under Diagnostic Code 
5314, which corresponded to Muscle Group XIV, to include 
clarification on whether the veteran was service-connected 
under both diagnostic codes.

By way of history, the Board notes that the initial rating 
decision dated in July 1945 noted that the veteran sustained 
an injury to Muscle Group XV at which time a 30 percent 
rating was assigned.  A subsequent rating decision dated in 
August 1947 noted that the veteran sustained the injury to 
Muscle Group XV and assigned the disability to Diagnostic 
Code 5314 with an increased rating of 40 percent.  The 
maximum rating available under Diagnostic Code 5315 was 30 
percent.  

As it stands now, service connection is in effect for a 
severe injury to Muscle Group XV with a maximum rating of 40 
percent assigned this disability under Diagnostic Code 5314.  
According to the VA examiner (A.M.) who examined the veteran 
in January 2000 and June 2002, the soft tissue wound to the 
left thigh actually involved the vastus medialis muscles, 
which he explained included muscles that extended to the 
knee, the vastus muscles, and the anterior thigh group 
muscles.  The VA examiner added that the injury might overlap 
with the mesial thigh group.   The Board notes that the 
muscles involved in Group XIV are the anterior thigh group, 
which includes the vastus intermedius, and the muscles 
involved in Group XV are the mesial thigh group.  Therefore, 
it appears that the severe injury the veteran sustained to 
his left thigh occurred primarily to the vastus medialis 
muscles (Muscle Group XIV) with only some possible 
involvement to the mesial thigh group (Muscle Group XV) 
indicating at best some slight injury to the latter muscle 
group, which is noncompensable under Diagnostic Code 5315.  
Thus, the current single rating of 40 percent for the muscle 
injury remains appropriate. 

As for whether the veteran is entitled to a separate rating 
for scars, the Board notes that the veteran's current rating 
of 40 percent for a severe muscle injury contemplates 
scarring.  The January 2000, June 2002, and October 2004 VA 
examinations described that the veteran's scaring was non-
tender, not painful, stable, and did not in and of itself 
cause limitation of motion or function, but some scarring was 
deep, depressed, and adherent to the soft tissue.  VA 
regulations specifically provide that objective findings of 
severe muscle disability include "[r]agged, depressed and 
adherent scars" indicating wide damage to muscle groups in 
the missile track.  38 C.F.R. § 4.56(d)(4) (2005).  To assign 
the veteran a separate rating for scarring under the amended 
schedule for evaluating skin disorders for deep scaring that 
covers an area exceeding 6 square inches or 39 square 
centimeters would constitute an impermissible act of 
pyramiding.  See 38 C.F.R. § 4.14 (2005); Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994); Brady v. Brown, 4 Vet. App. 
203, 206-7 (1993) (providing that the assignment of more than 
one rating for the same disability constitutes impermissible 
"pyramiding" of benefits).  [No residuals associated with 
the scarring are compensable under the old schedule.]

As for whether the veteran is entitled to a separate rating 
for any neurological symptoms associated with the veteran's 
left thigh disability, the Board notes that any sensory loss 
associated with the left thigh was deemed not a source of 
impairment by the January 2000 VA peripheral nerves examiner 
and deemed of no clinical significance by the October 2004 VA 
joints/muscles examiner (no other neuropathies affecting 
other parts of the veteran's body (e.g., feet, ankles, etc.) 
have been clinically attributed to the service-connected left 
thigh disability).  In any event, the neurological symptoms 
as described are evaluated as diseases of the peripheral 
nerves under applicable diagnostic codes in 38 C.F.R. 
§ 4.124a.  VA regulations specifically provide that a muscle 
injury rating will not be combined with a peripheral nerve 
paralysis rating of the same body part, unless the injuries 
affect entirely different functions, which is not the case 
here.  38 C.F.R. § 4.55(a) (2005).  Thus, the veteran is not 
entitled to a separate rating for neurological symptoms on 
two grounds.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against assignment of a disability rating in 
excess of 40 percent for the veteran's service connected left 
thigh disability.  


IV.     Extraschedular Rating

The Board notes that there is no evidence of record that 
either the veteran's service-connected right knee disability 
or left thigh disability cause marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The Board 
emphasizes that the percentage ratings assigned by the VA 
Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2005).  The Board 
found no evidence that the veteran's right knee and left 
thigh disabilities presented such an unusual or exceptional 
disability picture at any time.  Hence, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R.          § 3.321(b)(1) (2005) 
for assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).


V.      Earlier Effective Date for Award of TDIU

According to comments the veteran made to the October 2004 VA 
joint/muscles examiner, he believes that he is entitled to an 
earlier effective date in 1981 for the award of TDIU because 
he retired from his job at that time on account of his 
service connected disabilities.  

The effective date for an award of TDIU is governed by the 
increased rating provisions.  Receipt of a VA report of 
examination, treatment, or hospitalization, will be accepted 
as an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. §§ 3.157(b)(1), 3.155(a) (2005).  The date 
of receipt of evidence from a private physician or layman 
will be accepted as the date of receipt of a claim provided 
the evidence is within the competence of the physician or lay 
person and shows the reasonable probability of entitlement to 
benefits.  38 C.F.R. § 3.157(b)(2) (2005).  Applicable laws 
and regulations further set out that the effective date of an 
award of increased compensation may be established at the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if the application 
for an increased evaluation is received within one year from 
that date, otherwise, date of receipt of claim.  38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2005).

The claims file shows that the veteran's initial claim for 
TDIU was denied by the RO in an October 1996 rating decision.  
In a letter dated in October 1996, the RO advised the veteran 
of the denial of TDIU and enclosed VA Form 4107, which 
explained the veteran's procedural and appeal rights.  The 
veteran, however, did not appeal the decision and it became 
final in October 1997.  38 U.S.C.A. §§ 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996).  Thereafter, the 
claims file shows that no formal or informal claim was filed 
prior to the RO's receipt of the veteran's formal claim for 
TDIU on August 25, 1999.  Records from the St. Louis VAMC 
only consisted of an August 1998 patient education entry, and 
records from Dr. P.G. dated prior to August 25, 1999, showed 
only treatment for a nonservice-connected disability of the 
shoulder.  Accordingly, the veteran is not entitled to an 
effective date earlier than August 25, 1999, for the award of 
TDIU.


ORDER

An increased rating in excess of 30 percent for service-
connected scar, right knee, healed, due to operation on knee, 
which resulted from compound comminuted, complete fracture, 
right patella, with impaired movement is denied.

An increased rating in excess of 40 percent for service-
connected residuals of a shrapnel wound to Muscle Group XV, 
scar, and with deformity from loss of tissue with probable 
nerve involvement, left thigh due to wound is denied. 

An effective date earlier than August 25, 1999, for the award 
of a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


